Citation Nr: 0006971	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
August 1970.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 

In 1993, the appellant claimed service connection for the 
cause of the veteran's death on two bases - exposure to Agent 
Orange and due to cigarette smoking.  In 1994, she withdrew 
her contentions concerning cigarette smoking.  Therefore, a 
November 1994 rating decision, as well as a September 1996 
Board decision, denied service connection for the cause of 
the veteran's death as due to Agent Orange exposure only.  In 
1997, the appellant again filed a claim for service 
connection for the cause of the veteran's death based on 
cigarette smoking.  Generally, in order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  The appellant is still filing the same 
claim as she did previously (i.e., a claim for service 
connection for the cause of the veteran's death) and is 
merely presenting a different theory of entitlement.  See, 
e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
However, if a claim could not have been adjudicated at the 
time of the prior final decision because a significant 
element of that claim was missing, it is a new claim.  Cf. 
Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).  In 
this case, the RO was unable to adjudicate the appellant's 
prior claim of entitlement to service connection for the 
cause of the veteran's death based on tobacco use because 
final regulations concerning such claims had not yet been 
implemented.  See July 1993 letter from RO.  Moreover, 
although the general laws and regulations applicable to a 
claim of entitlement to service connection for the cause of 
the veteran's death are the same, the laws and regulations 
pertinent to Agent Orange and tobacco claims are different.  
Therefore, the Board agrees with the RO's conclusion that 
this is a new claim, and the appellant does not have to 
submit new and material evidence. 

The appellant's claim is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1991.

2.  The immediate cause of the veteran's death was 
respiratory insufficiency due to, or as a consequence of, 
malnutrition due to, or as a consequence of, esophageal 
cancer.  A significant condition contributing to his death, 
but not resulting in the underlying cause, was chronic 
obstructive pulmonary disease (COPD). 

3.  Prior to his death, the veteran was not service-connected 
for any disability.

4.  There is no evidence showing the development of cancer 
during active service or within the year after the veteran's 
separation from active service.

5.  There is no medical evidence indicating that the veteran 
was nicotine dependent.

6.  The medical evidence suggests that the veteran's death 
resulted from cigarette smoking during service.

7.  The appellant's claim is plausible, but the RO has not 
obtained sufficient evidence for a fair disposition of this 
claim.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded, and VA has not satisfied 
its statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 5103(a) and 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Establishing 
direct service connection for a disability that was not 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999); Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); see also Caluza v. Brown, 7 Vet. App. 
498, 504 (1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(a) (1999).  
Service connection for malignant tumors (i.e., cancer) may be 
established based on a legal "presumption" by showing that 
it was manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101 and 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 
and 3.309 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant contends that the veteran's death was caused by 
tobacco use.  She claims that he began smoking during service 
in 1948 and that he continued to smoke until approximately 
one month before his death.  She stated that he began smoking 
one pack of cigarettes per day, but smoked two packs per day 
during the last ten years that he smoked.  

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during the veteran's military service.  
38 U.S.C.A. § 1103 (West Supp. 1999); see also Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998).  However, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect claims filed on or before June 9, 1998, 
such as the claim filed in 1997 by the appellant in this 
case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the veteran smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the veteran acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the veteran was dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by certain criteria occurring in the same twelve-month 
period.  VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997).  For 
the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  Id.

As noted above, medical evidence is required to show that the 
veteran incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  There is no medical opinion of record indicating that 
the veteran was dependent on nicotine.  The medical records 
indicate that he smoked, but that does not mean that he was 
dependent on tobacco.  The appellant has made no specific 
contentions that the veteran was dependent on nicotine, and 
any such contentions would not be probative evidence.  The 
appellant does not have the medical knowledge or education to 
render a probative opinion on a matter that requires medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical 
evidence of record, such as a medical diagnosis of nicotine 
dependence, showing that the veteran had nicotine dependence 
during service or at any other time.  

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
veteran merely smoked cigarettes, even if he began smoking 
during service.  In order to establish a well-grounded claim, 
there must be a medical opinion indicating that he had 
nicotine dependence that was linked to his military service.  
There is none in this case.

Even if the veteran was not nicotine dependent as a result of 
cigarette smoking during service, the question still remains 
as to whether cigarette smoking during service caused any of 
the disorders that led to his death.  The veteran died on 
November [redacted], 1991.  The immediate cause of his death was 
respiratory insufficiency due to, or as a consequence of, 
malnutrition due to, or as a consequence of, esophageal 
cancer.  A significant condition contributing to his death, 
but not resulting in the underlying cause, was chronic 
obstructive pulmonary disease (COPD).  

The veteran was not entitled to presumptive service 
connection for any type of cancer.  The medical evidence does 
not show that this condition was manifested during service or 
within the first year after his separation from active 
service.  A diagnosis of cancer was not rendered during 
service.  The appellant does not contend that this condition 
was diagnosed within the veteran's first post-service year.  
The medical evidence of record shows that the veteran's 
cancer was diagnosed in 1991, which was 21 years after his 
separation from active service. 

A discharge summary from Craven Regional Medical Center 
concerning surgery for the veteran's esophageal cancer in 
August 1991 noted that he had some underlying lung disease 
due to smoking.  The veteran reported smoking since he was 20 
years old, which, according to his records, would have been 
since 1941.  A letter from Mark Sinning, M.D., dated in 1994 
indicated that in addition to the esophageal cancer, the 
veteran also had a metastatic carcinoma in a lymph node and 
underlying relatively severe COPD.  After surgery for the 
esophageal cancer, the veteran had a complicated post-
operative course, developed progressive respiratory 
insufficiency, and died from complications from the 
respiratory insufficiency and COPD.  In a September 1997 
letter, Dr. Sinning stated that the veteran's cigarette 
smoking was a primary factor in development of his cancer.  
In a December 1997 letter, Dr. Sinning stated that the 
veteran had died from lung cancer that was directly caused by 
his cigarette smoking, and it was "therefore clear that his 
death was definitely secondary to in-service tobacco use." 

The pertinent issue is whether the veteran's cigarette 
smoking during active military service [as opposed to 
cigarette smoking at other times and/or causes unrelated to 
cigarette smoking] caused any of the disorders that led to 
his death.  In VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), the 
General Counsel pointed out that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  When 
a disease or injury becomes manifest after service, if such 
was due to tobacco use in the line of duty in the active 
military service, service connection may be established.  
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  Accordingly, cigarette 
smoking during service could possibly constitute an "event 
or exposure" that could cause, some years after service, 
disease that produces disability or leads to death.

It is clear in this case that the veteran continued to smoke 
cigarettes for 21 years after his separation from service.  
Although Dr. Sinning's opinion is somewhat questionable, in 
that the death certificate does not show that the veteran had 
lung cancer, the opinion clearly states that the veteran's 
death was secondary to tobacco use during service.  Assuming 
the credibility of this evidence, this claim must be said to 
be plausible, and therefore well grounded.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" 
link enough to well grounded claim).  Generally, the Board 
should consider only the evidence that is or may be favorable 
to the claim in deciding whether it is well grounded.  See 
Arms v. West, 12 Vet. App. 188, 195 (1999) (noting that 
generally "only the evidence in support of the claim is to 
be considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107, this claim is REMANDED for the development 
discussed below.


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded, and, to that extent only, 
the appeal is granted.


REMAND

In order to ensure that the Board has a complete record upon 
which to decide this claim, additional evidentiary 
development is needed.

As discussed above, the appellant has submitted opinions by 
Dr. Sinning in support of her claim.  Treatment records from 
Dr. Sinning have not been requested, and the medical 
rationale for Dr. Sinning's opinion has not been solicited.  
These treatment records may be relevant to the appellant's 
claim and are necessary for a fair adjudication of her claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, an 
attempt to obtain these records is warranted.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the appellant to complete the 
appropriate release form so the RO can 
request the veteran's medical records 
from Dr. Sinning.  If the request is 
unsuccessful, advise the appellant that 
these treatment records are important to 
her claim and that it is her 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond. 

2.  Request that Dr. Sinning provide an 
explanation of the medical rationale, 
complete with citation to competent 
authority, for his opinion that (1) the 
veteran died from lung cancer, and (2) 
that the veteran's death was secondary to 
in-service tobacco use.  Ask that Dr. 
Sinning explain his opinions in light of 
the fact that the veteran's death 
certificate shows an immediate cause of 
death of respiratory insufficiency due 
to, or as a consequence of, malnutrition 
due to, or as a consequence of, 
esophageal cancer, as well as a 
significant condition of chronic 
obstructive pulmonary disease (COPD) that 
contributed to his death, but did not 
result in the underlying cause.  Dr. 
Sinning must discuss the veteran's post-
service tobacco use (which doubled 
according to the appellant) versus his 
in-service tobacco use.  Associate the 
doctor's response with the claims file.

3.  Thereafter, readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, 
with consideration of the additional 
evidence developed upon remand.  If the 
benefit sought on appeal remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



